Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 1 of 22




                                   UNITED STATES DISTRICT
                                 COURT DISTRICT OF COLORADO

                                              CASE NO.:

CARLOS BRITO,

            Plaintiff,
v.

COMMONWEALTH MARKET CENTER,
LLC; MARKET CENTER 2019 LLC;
DOLLAR TREE STORES, INC.;
DUNGEONS & JAVAS LLC; and
LUU,LLC,

        Defendants.
____________________________________/

                                            COMPLAINT

       Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues, COMMONWEALTH MARKET

CENTER, LLC; MARKET CENTER 2019 LLC; DOLLAR TREE STORES, INC.; DUNGEONS

& JAVAS LLC; and LUU,LLC (hereinafter “Defendants”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the "Americans with

Disabilities Act" or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 2 of 22




U.S.C. § 12181, et seq.

        4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, who splits

his time between Miami-Dade County, Florida and El Paso County, Colorado, and is otherwise

sui juris.

        5.         At all times material, Defendant, COMMONWEALTH MARKET CENTER,

LLC was a Limited Liability Company organized under the laws of the state of Delaware with its

principal place of business in Littleton, Colorado and conducts a significant amount of business in

Colorado Springs, Colorado.

        6.         At all times material, Defendant, COMMONWEALTH MARKET CENTER,

LLC, owned and operated a retail shopping location at 4310-4474 Austin Bluffs Pkwy, Colorado

Springs, Colorado; 4494 Austin Bluffs Pkwy, Colorado Springs, Colorado; and 4480-4490 Austin

Bluffs Pkwy, Colorado Springs, Colorado 1 (hereinafter the “Commercial Property”). The

Commercial Property holds itself out to the public as “Market Center.”

        7.         At all times material, Defendant, MARKET CENTER 2019 LLC was a Limited

Liability Company organized under the laws of the state of Colorado with its principal place of

business in Centennial, Colorado and conducts a significant amount of business in Colorado

Springs, Colorado.

        8.         At all times material, Defendant, MARKET CENTER 2019 LLC, owned and

operated a retail shopping location at 4310-4474 Austin Bluffs Pkwy, Colorado Springs, Colorado;

4494 Austin Bluffs Pkwy, Colorado Springs, Colorado; and 4480-4490 Austin Bluffs Pkwy,

Colorado Springs, Colorado2 (hereinafter the “Commercial Property”). The Commercial Property


1
  The Property is spread out over several parcels. The Properties share many common elements including parking,
walkways and even signage. Patrons would be unaware of the changes in parcels as they traverse the Property. The
Properties share common ownership.
2
  The Property is spread out over several parcels. The Properties share many common elements including parking,

                                                        2
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 3 of 22




holds itself out to the public as “Market Center.”

        9.         At all times material, Defendant, DOLLAR TREE STORES, INC. was a

Corporation organized under the laws of the state of Virginia with its principal place of business

in Chesapeake, Virginia and conducts a significant amount of business in Colorado Springs,

Colorado.

        10.        At all times material, Defendant, DOLLAR TREE STORES, INC., owned and

operated a retail location at 4310-4474 Austin Bluffs Pkwy, Colorado Springs, Colorado; 4494

Austin Bluffs Pkwy, Colorado Springs, Colorado; and 4480-4490 Austin Bluffs Pkwy, Colorado

Springs, Colorado 3 (hereinafter the “Commercial Property”). The Commercial Property holds

itself out to the public as “Dollar Tree.”

        11.        At all times material, Defendant, DUNGEONS & JAVAS LLC was a Corporation

organized under the laws of the state of Colorado with its principal place of business in Colorado

Springs, Colorado.

        12.        At all times material, Defendant, DUNGEONS & JAVAS LLC, owned and

operated a retail restaurant location at 4310-4474 Austin Bluffs Pkwy, Colorado Springs,

Colorado; 4494 Austin Bluffs Pkwy, Colorado Springs, Colorado; and 4480-4490 Austin Bluffs

Pkwy, Colorado Springs, Colorado4 (hereinafter the “Commercial Property”). The Commercial

Property holds itself out to the public as “Dungeons & Java.”

        13.        At all times material, Defendant, LUU,LLC was a Limited Liability Company



walkways and even signage. Patrons would be unaware of the changes in parcels as they traverse the Property. The
Properties share common ownership.
3
  The Property is spread out over several parcels. The Properties share many common elements including parking,
walkways and even signage. Patrons would be unaware of the changes in parcels as they traverse the Property. The
Properties share common ownership.
4
  The Property is spread out over several parcels. The Properties share many common elements including parking,
walkways and even signage. Patrons would be unaware of the changes in parcels as they traverse the Property. The
Properties share common ownership.

                                                        3
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 4 of 22




organized under the laws of the state of Colorado with its principal place of business in Colorado

Springs, Colorado.

        14.        At all times material, Defendant, LUU,LLC, owned and operated a retail

restaurant location at 4310-4474 Austin Bluffs Pkwy, Colorado Springs, Colorado; 4494 Austin

Bluffs Pkwy, Colorado Springs, Colorado; and 4480-4490 Austin Bluffs Pkwy, Colorado Springs,

Colorado5 (hereinafter the “Commercial Property”). The Commercial Property holds itself out to

the public as “Pho Lu’u.”

        15.        Venue is properly located in the District of Colorado because Defendants’

Commercial Property is located in Colorado Springs, Colorado, all the Defendants regularly

conduct business within Colorado Springs, Colorado, the places of public accommodation owned

and operated by each Defendant are located in Colorado Springs, Colorado and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Colorado

Springs, Colorado.

                                        FACTUAL ALLEGATIONS

        16.        Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendants have yet to make their facilities accessible to individuals with

disabilities.

        17.        Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

people who are disabled in ways that block them from access and use of Defendants’ Commercial



5
  The Property is spread out over several parcels. The Properties share many common elements including parking,
walkways and even signage. Patrons would be unaware of the changes in parcels as they traverse the Property. The
Properties share common ownership.

                                                        4
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 5 of 22




Property and the business therein, including the retail shopping store.

       18.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance.

       19.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

the use of a wheelchair to ambulate.

       20.       Defendants, COMMONWEALTH MARKET CENTER, LLC and MARKET

CENTER 2019 LLC, own, operate and oversee the Commercial Property, its general parking lot

and parking spots specific to the business therein, and collectively they own, operate and oversee

said Commercial Property located in Colorado Springs, Colorado, that is the subject of this Action.

Defendant DOLLAR TREE STORES, INC. owns, operates and oversees a retail business located

in Colorado Springs, Colorado, that is the subject of this Action. Defendants DUNGEONS &

JAVAS LLC; and LUU,LLC own, operate and oversee their respective restaurant businesses

located in Colorado Springs, Colorado, that are the subject of this Action.

       21.       The subject Commercial Property is open to the public and is located in Colorado

Springs, Colorado. The individual Plaintiff visits the Commercial Property regularly, to include

a visit to the property on or about July 28, 2020 and encountered multiple violations of the ADA

that directly affected his ability to use and enjoy the property. He plans to return to and often

visits the Commercial Property and the other business located within the Commercial Property, in

order to avail himself of the goods and services offered to the public at the business therein, if the

property/business become accessible.



                                                  5
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 6 of 22




       22.       Plaintiff visited the Commercial Property as a patron/customer, regularly visits

the Commercial Property and business within the Commercial Property as a patron/customer, and

intends to return to the Commercial Property and business therein in order to avail himself of the

goods and services offered to the public at the property. Plaintiff spends much of his time in and

near El Paso County, Colorado, in the same state as the Commercial Property, has regularly

frequented the Defendants’ Commercial Property and business located within the Commercial

Property for the intended purposes, and intends to return to the property within four (4) months’

time of the filing of this Complaint.

       23.       The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the Commercial Property and wishes to continue

his patronage and use of the premises.

       24.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

violation of the ADA at the subject Commercial Property and business therein. The barriers to

access at Defendants’ Commercial Property and business within the Commercial Property have

each denied or diminished Plaintiff’s ability to visit the Commercial Property and endangered his

safety. The barriers to access, which are set forth below, have likewise posed a risk of injury(ies),

embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

       25.       Defendants, COMMONWEALTH MARKET CENTER, LLC; MARKET

CENTER 2019 LLC; DOLLAR TREE STORES, INC.; DUNGEONS & JAVAS LLC; and

LUU,LLC own/or and operate, a place of public accommodation as defined by the ADA and the

regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants are responsible

for complying with the obligations of the ADA. The place of public accommodation that

Defendants, COMMONWEALTH MARKET CENTER, LLC; MARKET CENTER 2019 LLC;



                                                 6
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 7 of 22




DOLLAR TREE STORES, INC.; DUNGEONS & JAVAS LLC; and LUU,LLC, own and operate

is the Commercial Property business located at 4310-4474 Austin Bluffs Pkwy, Colorado Springs,

Colorado; 4494 Austin Bluffs Pkwy, Colorado Springs, Colorado; and 4480-4490 Austin Bluffs

Pkwy, Colorado Springs, Colorado6.

        26.        Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

described Commercial Property and the restaurants and business therein, but not necessarily

limited to the allegations in Counts I though IV of this Complaint. Plaintiff has reasonable

grounds to believe that he will continue to be subjected to discrimination at the Commercial

Property and the business located within the Commercial Property, in violation of the ADA.

Plaintiff desires to visit the Commercial Property and business located within the Commercial

Property, not only to avail himself of the goods and services available at this Commercial Property

and business therein, but to assure himself that the property and business therein are in compliance

with the ADA, so that he and others similarly situated will have full and equal enjoyment of the

property and business therein without fear of discrimination.

                          COUNT I
AS TO DEFENDANTS COMMONWEALTH MARKET CENTER, LLC, AND MARKET
                       CENTER 2019 LLC

        27.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

through 26 above as though fully set forth herein.

        28.        Defendants COMMONWEALTH MARKET CENTER, LLC and MARKET

CENTER 2019 LLC have discriminated against the individual Plaintiff by denying him access to,



6
  The Property is spread out over several parcels. The Properties share many common elements including parking,
walkways and even signage. Patrons would be unaware of the changes in parcels as they traverse the Property. The
Properties share common ownership.

                                                        7
   Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 8 of 22




    and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

    accommodations of the Commercial Property and other business located within the Commercial

    Property, as prohibited by 42 U.S.C. § 12182 et seq.

           29.      Defendants have discriminated, and continue to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendants have ten (10) or fewer employees and gross receipts of $500,000

    or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

    Commercial Property, include, but are not limited to, the following:

    Common Areas as to 4310 Austin Bluffs Pkwy.

       A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

       provided. Violation: There are accessible parking spaces that do not have compliant access

       aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

       the 2010 ADA Standards, whose resolution is readily achievable.




                                                    8
   Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 9 of 22




iv.    The Plaintiff had difficulty accessing the facility, as there are designated accessible parking

       spaces located too far from an accessible route to the facility. Violation: Some of the accessible

       parking spaces are not located on the shortest route to an accessible entrance, violating Section

       4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

       readily achievable.

       B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.



                                                      9
  Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 10 of 22




 v.       The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

          Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

          Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.       The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

          handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

          Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not navigate the curb ramps without assistance, as there are curb ramps at

          the facility that contain excessive flared side slopes, violating Section 4.7.5 of the ADAAG

          and Section 406.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Common Areas as to 4494 Austin Bluffs Pkwy.

          C. Parking

  i.      The required number of van accessible parking spaces is not provided, violating Section

          4.1.2(5b) and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

          located on an excessive slope. Violation: There are accessible parking spaces located on an

          excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

iii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

          aisles are located on an excessive slope. Violation: There are accessible parking space access

          aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

          of the 2010 ADA Standards, whose resolution is readily achievable.

       Entrance Access and Path of Travel



                                                       10
  Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 11 of 22




  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

    Common Areas as to 4480 Austin Bluffs Pkwy.

       D. Parking

  i.   The required number of van accessible parking spaces is not provided, violating Section

       4.1.2(5b) and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       E. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the




                                                     11
  Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 12 of 22




       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                                  COUNT II
       AS TO DEFENDANTS COMMONWEALTH MARKET CENTER, LLC; MARKET
                CENTER 2019 LLC AND DOLLAR TREE STORES, INC.

          30.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 26 above as though fully set forth herein.

          31.        Defendants COMMONWEALTH MARKET CENTER, LLC, MARKET

   CENTER 2019 LLC and DOLLAR TREE STORES, INC. have discriminated against the

   individual Plaintiff by denying him access to, and full and equal enjoyment of, the goods, services,

   facilities, privileges, advantages and/or accommodations of the Commercial Property and the

   businesses located within the Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

          32.        Defendants have discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendants have ten (10) or fewer employees and gross receipts of $500,000

   or less). A list of the violations that Plaintiff encountered during his visit to the Defendants’

   Commercial Property and the restaurant business, include, but are not limited to, the following:

                                                    12
  Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 13 of 22




       A. Public Restrooms

  i.   The Plaintiff had difficulty using the paper towels due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

       size is not provided: Violation: The toilet compartments provided for public use at the facility

       are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

       2010 ADA Standards, whose resolution is readily achievable.




                                                   13
   Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 14 of 22




 vi.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

          is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

          604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

viii.     The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance was not provided due to the location of a trashcan. Violation: The restroom door

          does not provide the required latch side clearance due to a lack of maintenance violating

          Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ix.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.


                                     COUNT III
          AS TO DEFENDANTS COMMONWEALTH MARKET CENTER, LLC, MARKET
                    CENTER 2019 LLC AND DUNGEONS & JAVAS LLC

              33.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 26 above as though fully set forth herein.

              34.      Defendants COMMONWEALTH MARKET CENTER, LLC, MARKET

       CENTER 2019 LLC and DUNGEONS & JAVAS LLC have discriminated against the individual


                                                       14
  Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 15 of 22




      Plaintiff by denying him access to, and full and equal enjoyment of, the goods, services, facilities,

      privileges, advantages and/or accommodations of the Commercial Property and the restaurant

      business located within the Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

             35.       Defendants have discriminated, and continue to discriminate, against Plaintiff in

      violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

      January 26, 1993, if a Defendants have ten (10) or fewer employees and gross receipts of $500,000

      or less). A list of the violations that Plaintiff encountered during his visit to the Defendants’

      Commercial Property and the restaurant business, include, but are not limited to, the following:

         A. Public Restrooms

  i.     The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

         ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

ii.      The Plaintiff could not enter the restroom without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom door does not provide the required latch

         side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iv.      The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

         operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section



                                                       15
  Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 16 of 22




          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 v.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

vi.       The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

                                    COUNT IV
          AS TO DEFENDANTS COMMONWEALTH MARKET CENTER, LLC, MARKET
                           CENTER 2019 LLC AND LUU,LLC

              36.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 26 above as though fully set forth herein.

              37.      Defendants COMMONWEALTH MARKET CENTER, LLC, MARKET

       CENTER 2019 LLC and LUU,LLC have discriminated against the individual Plaintiff by denying

       him access to, and full and equal enjoyment of, the goods, services, facilities, privileges,

       advantages and/or accommodations of the Commercial Property and the restaurant business

       located within the Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

              38.      Defendants have discriminated, and continue to discriminate, against Plaintiff in

                                                       16
  Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 17 of 22




      violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

      January 26, 1993, if a Defendants have ten (10) or fewer employees and gross receipts of $500,000

      or less). A list of the violations that Plaintiff encountered during his visit to the Defendants’

      Commercial Property and the restaurant business, include, but are not limited to, the following:

         A. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

         door without assistance, as they require tight grasping. Violation: The restroom door has non-

         compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

         and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iv.      The Plaintiff could not use the lavatory without assistance, as objects are located underneath

         it. Violation: There are lavatories in public restrooms without the required toe clearance

         provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

         Sections 306.2 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

         and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating



                                                      17
   Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 18 of 22




        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

viii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.



                                                    18
  Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 19 of 22




xi.       The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

          required length. Violation: The grab bars in the accessible toilet compartment do not comply

          with the requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and

          609 of the 2010 ADA Standards, whose resolution is readily achievable.

xii.      The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

          required height. Violation: The water closet seats are mounted at a non-compliant height from

          the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

              39.       The discriminatory violations described in Counts I through IV are not an

       exclusive list of the Defendants’ ADA violations.          Plaintiff requests an inspection of the

       Defendants’ place of public accommodation in order to photograph and measure all of the

       discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

       timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

       by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

       ingress, use, and equal enjoyment of the Commercial Property and the business therein; Plaintiff

       requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.

              40.       The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendants’ Commercial Property and the

       business within the Commercial Property; and has otherwise been discriminated against and

       damaged by the Defendants because of the Defendants’ ADA violations as set forth above. The

       individual Plaintiff, and all others similarly situated, will continue to suffer such discrimination,

       injury and damage without the immediate relief provided by the ADA as requested herein. In order



                                                         19
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 20 of 22




to remedy this discriminatory situation, The Plaintiff requires an inspection of the Defendants’

places of public accommodation in order to determine all of the areas of non-compliance with the

Americans with Disabilities Act.

       41.        Defendants have discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of their places of public accommodation or commercial facility, in violation of

42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       42.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       43.        While Defendant, COMMONWEALTH MARKET CENTER, LLC, MARKET

CENTER 2019 LLC, as landlord and owner of the Commercial Property Business, is primarily

responsible for all ADA violations listed in this Complaint, tenants and landlords can be held is

jointly and severally liable for ADA violations.

       44.        A Defendant is required to remove the existing architectural barriers to the



                                                   20
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 21 of 22




physically disabled when such removal is readily achievable for their place of public similarly

situated, will continue to suffer such discrimination, injury and damage without the immediate

relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

The Plaintiff require an inspection of the Defendants’ place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       45.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

employees and gross receipts of $500,000 or less). All other conditions precedent have been met

by Plaintiff or waived by the Defendant.

       46.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

businesses, located within the Commercial Property located in Colorado Springs, Colorado, the

interiors, exterior areas, and the common exterior areas of the Commercial Property and restaurant

business to make those facilities readily accessible and useable to The Plaintiff and all other

mobility-impaired persons; or by closing the facility until such time as the Defendant cures its

violations of the ADA.

       WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendants, at the commencement of the

subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants, including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

to make reasonable modifications in policies, practices or procedures, when such modifications



                                                 21
Case 1:20-cv-02684-KMT Document 1 Filed 09/03/20 USDC Colorado Page 22 of 22




are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated: September 3, 2020


                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                1600 Broadway, Suite 1600
                                                Denver, CO 80202
                                                Telephone: (720) 996-3500
                                                Facsimile: (720) 381-0515
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mail: aquezada@lawgmp.com
                                                bvirues@lawgmp.com.

                                                By:      /s/ Anthony J. Perez
                                                      ANTHONY J. PEREZ
                                                      BEVERLY VIRUES




                                                22
